Citation Nr: 1011767	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1955 to 
September 1957, from October 1965 to November 1967, and from 
June 1991 to November 1991, with more than 34 years 
additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in San Diego, California, which denied the claim.  The 
appellant relocated and his claim is now being addressed by 
the RO in Waco, Texas.  

The appellant testified before the undersigned at a February 
2010 hearing at the RO.  A transcript has been associated 
with the file.


FINDING OF FACT

The appellant has left hip arthritis with total hip 
replacement as the result of service.  


CONCLUSION OF LAW

The appellant's left hip arthritis with total hip replacement 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has left hip arthritis, which 
resulted in a total hip replacement, as a result of his 
military service.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant testified and the medical records show that he 
began to seek treatment for left hip discomfort in 2005.  The 
appellant underwent a total hip replacement in May 2006 as a 
result.  An October 2006 letter from his doctor, D.F., 
indicated that the appellant had arthritis in the left hip 
and that he had a total hip replacement as a result.  The 
presence of a current disability is well established.  

The appellant contends that the left hip arthritis is the 
result of inservice stress on his joints.  The appellant 
testified before the undersigned that he had volunteered for 
Special Forces duty, that he had numerous parachute jumps 
while serving with the Special Forces, including jumps in 
combat in Vietnam, among many other physical stresses that 
went along with Special Forces duty.  The appellant's service 
treatment records are largely unavailable.  The RO obtained 
only a few pages from 1969 and 1970, a period of inactive 
service.  These records do note that the appellant injured 
his right knee during a parachute jump in September 1969.  
The appellant's personnel records corroborate much of the 
appellant's testimony.  The appellant is in receipt of two 
Combat Infantryman's Badges, a Bronze Star with "V" device, 
Special Forces training qualifications and a Master 
Parachutist's Badge.  A paratrooper, and certainly one with a 
Master rating, would be subject to many punishing impacts in 
the course of his duty.  The Board is aware that these jumps 
have not been determined to have occurred while on active 
duty, ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.6 (2009).  
Such distinctions matter for service connection for diseases, 
but not injuries, which jumps would be.  See id.  
Furthermore, the appellant is simply unlikely to have met the 
requirements for a Master Parachutist's Badge for jumps which 
did not occur during service, either in active or training 
periods.  The Board finds that the appellant's conditions of 
service are consistent with the physical stresses that he has 
described.  See 38 U.S.C.A. § 1154(a).  The Board finds that 
the appellant's alleged inservice incurrence events occurred.  

The remaining question is whether the left hip arthritis with 
total hip replacement is the result of the inservice physical 
stresses, such as his parachute jumps.  See Hickson, supra.  
The appellant obtained the October 2006 letter from his 
doctor in part to answer this question.  The doctor indicated 
that the appellant's left hip arthritis would not have 
developed had the additional stress of service not occurred.  
The doctor indicated that, even if the appellant had not 
complained of symptoms during service, manifestations 
occurred later would not be unusual.  The doctor concluded 
that he thought a relationship between service and the left 
hip "medically probable" and requested veterans benefits 
for the condition.  

The law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
While the doctor did not use the phrase "at least as likely 
as not" or other terms of art in VA law, the opinion clearly 
lays out a "but for" relationship between service and the 
disability.  The opinion is based on the appellant's account 
of his service, which he has presented credibly before the 
Board, and the doctor's medical expertise and knowledge of 
the case.  The opinion provides a rationale for the 
conclusion.  The Board considers the opinion to assert a more 
likely than not relationship between service and the left hip 
complaints.  Since the appellant's service treatment records 
are unavailable, review of the claims file is largely 
immaterial to providing an informed opinion.  Thus, the Board 
finds that the opinion is adequate for ratings purposes.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board cannot find any other evidence on this point.  The 
appellant was seen for several VA examinations for other 
claims during the time this claim has been pending.  At no 
time did an examiner address the question of nexus.  The 
Board also notes that the appellant is already service-
connected for degenerative arthritis of the left foot, both 
ankles, both knees, the right hip and low back.  The left hip 
is the only remaining major joint of the lower body which has 
not been service-connected.  

The Board finds that the appellant's left hip arthritis with 
total hip replacement is the result of his military service, 
to include multiple parachute jumps.  The appellant's doctor 
has offered both a diagnosis and an opinion linking that 
diagnosis to the appellant's service.  The appellant has 
offered competent testimony, corroborated by his personnel 
records, that he had many physical impacts that could have 
resulted in his left hip disability.  The Board resolves all 
reasonable doubt in favor of the appellant and concludes that 
service connection is warranted for left hip arthritis with 
total hip replacement.  See Hickson, supra.  

The claim has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on the claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 
F.3d 1340 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for left hip arthritis with 
total hip replacement.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


